Citation Nr: 1436293	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) rating for service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg, RO.  A hearing transcript is associated with the claims folder.

The issue of entitlement to service connection for an acquired psychiatric disorder other than service-connected adjustment disorder with depressed mood (i.e., a bipolar disorder) has been raised by the record.  The Agency of Original Jurisdiction (AOJ) has not formally adjudicated this raised claim of service connection.  The issue is referred to the AOJ for appropriate action.

In addition to the paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  The November 2012 Travel Board hearing transcript is located in Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased (compensable) rating for service-connected adjustment disorder with depressed mood.  The Veteran was examined by VA in November 2008.  The Board finds that the examination report does not address the current severity of the service-connected disorder.  As such, another VA examination is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA psychiatric treatment since October 31, 2012.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's service-connected adjustment disorder with depressed mood.  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held. The Veteran's claims file shall be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file. 

The examiner should address the following:

a. Identify all symptoms related to the service-connected adjustment disorder with depressed mood.  
b. Report the duration, frequency and severity of each symptom associated with the service-connected adjustment disorder with depressed mood.  
c. State the impact the Veteran's service-connected adjustment disorder with depressed mood symptoms has on his social and occupational adaptability.
d. For the service-connected adjustment disorder with depressed mood enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  
e. State the effect of the Veteran's service-connected adjustment disorder with depressed mood on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected adjustment disorder with depressed mood disability upon the Veteran's ordinary activity.
f. For each psychiatric disability diagnosed other than the service-connected adjustment disorder with depressed mood, state whether the associated nonservice-connected psychiatric symptoms can be separated from the symptoms associated with the service-connected adjustment disorder with depressed mood.  If so, the symptoms and severity of the symptoms associated with the service-connected adjustment disorder with depressed mood should be identified in the examination report.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Adjudicate the issue of entitlement to an increased (compensable) rating for service-connected adjustment disorder with depressed mood.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  

The AOJ should note the referred issue of service connection for a psychiatric disorder other than an adjustment disorder with depressed mood and should consider whether additional development is needed by way of VA examination/opinion which takes into consideration the lay evidence of record concerning the history of psychiatric symptoms, including the onset of such symptoms.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

